Van Brunt, P. J. (concurring):
I concur. The evidence shows that the respondent is absolutely unworthy of credit, and is in no respect to be believed under oath. When he desired to be admitted to the bar, he swore falsely that he was^ a resident of Brooklyn, and when he desired to bring an action in Queeno county he swore that he was a resident of that county, whereas during all that time he resided in Few York. These facts admitted by him are alone sufficient to justify his disbarment.
Application granted and respondent disbarred.